Citation Nr: 1715841	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-04 413	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as secondary to degenerative joint disease of the thoracolumbar spine.  

2.  Entitlement to service connection for nerve damage, to include as due to Parkinson's disease and as secondary to degenerative joint disease of the thoracolumbar spine.  

3.  Entitlement to service connection for right arm numbness, to include as due to  Parkinson's disease and as secondary to degenerative joint disease of the thoracolumbar spine.  

4.  Entitlement to service connection for headaches, to include as secondary to Parkinson's disease and as secondary to degenerative joint disease of the thoracolumbar spine.  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.  The Veteran died in January 2013 and the surviving spouse has been substituted as the appellant. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, the Board remanded claims for service connection for Parkinson's disease, nerve damage, right arm numbness, reduced leg strength, and headaches.  The Board explained in this remand that the claims for service connection for nerve damage, right arm numbness, reduced leg strength, and headaches were inextricably intertwined with the claim for service connection for Parkinson's disease.  See Harris v Derwinski, 1 Vet App 180, 183, 1991 (two issues are "inextricably intertwined" when they are so closely tied together that a formal Board decision on one issue cannot be rendered until the other issue has been considered.)  Following this remand, the claim for service connection for reduced leg strength was granted to the extent that a June 2014 rating decision granted service connection for the loss of use of the feet as secondary to the service connected degenerative joint disease of the thoracolumbar spine; as such, this matter is no longer on appeal. 

As listed in the October and December 2016 supplemental statements of the case, the claim for service connection for Parkinson's disease was limited to direct service connection, and the claims for nerve damage, right arm numbness, and headaches were listed therein as being limited to consideration of whether these disabilities were manifestations of Parkinson's disease.  However, the Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  As such, and based on the contentions and evidence of record, the claims on appeal have been listed more broadly as set forth on the Title Page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2014 remand requested opinions that were to include the matter of whether Parkinson's disease was caused or aggravated by the Veteran's service connected thoracolumbar spine disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 
In reviewing that portion of the July 2016 opinion obtained pursuant to the April 2014 addressing this matter, it is unclear if this opinion is sufficiently adequate to withstand judicial review, as the clinician merely rendered a cursory statement that "a thoracolumbar condition does not cause Parkinson's disease," and did not specifically address the matter of aggravation.  

In addition, while the opinion following a March 2011 VA examination was that the Veteran's headaches were the result of muscle spasms of the cervical spine and "not the muscles of the low back," this opinion did not address the matter of whether headaches may have been aggravated by the service connected thoracolumbar disorder.  In this regard, in a March 2011 statement wherein the Veteran reported a 20 years history of headaches, he attributed his headaches to his thoracolumbar spine disability that was incurred in service.  The March 2011 VA examiner also found that the Veteran's numbness of the right arm was not caused by the service connected thoracolumbar spine disability, but did not address whether the Veteran's right arm numbness was aggravated by such disability.  

Given the above, the Board finds that an addendum opinion from the clinician who rendered the July 2016 opinion that includes a more definitive assessment as to whether the Veteran's service connected thoracolumbar spine has aggravated any of the disabilities for which service connection is claimed is necessary to fulfil the duty to assist.  See Barr v Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the clinician who completed the July 2016 opinion, or a suitable substitute is this clinician is not available.  The electronic record must be available for review by the clinician.  Based on a review of the record, the clinician should provide opinions as to whether it is as likely as not (a 50% or higher degree of probability) that any portion of a the Veteran's current Parkinson's disease, nerve damage, right arm numbness, or headaches is caused or aggravated beyond its natural progression by his service-connected degenerative joint disease of the thoracolumbar spine.
The rationale for each opinion offered should be provided, with consideration of the lay assertions  presented by the Veteran and appellant.  

2.  After completion of the above and any other indicated development, the AOJ should readjudicate the claims that have been remanded.  If any such claim is denied, the AOJ should furnish the appellant with an  appropriate SSOC that documents consideration of all the evidence of record.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




